In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Dutchess County, entered January 19, 1966, which, after a hearing, dismissed the writ and remanded him to respondent’s custody. Judgment reversed on the law, without costs, and proceeding remitted to the Special Term for the purpose of: (1) holding a further hearing; (2) assigning counsel to represent relator on such hearing; and (3) making a determination de novo on the basis of the proof adduced upon such hearing. No questions of fact were considered. It was error for the Special Term to have disregarded relator’s request that counsel be appointed to represent him and to have dismissed the writ without granting the request (People ex rel. Rodriguez v. La Vallee, 26 A D 2d 8; People ex rel. Barber v. Fay, 25 A D 2d 778; People ex rel. King v. Fay, 25 A D 2d 778). Beldock, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.